                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WICSDONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,
                                                      Case No. 16-CR-21 (PP)
      vs.

SAMY M. HAMZEH,

                    Defendant.


            UNOPPOSED MOTION TO ADJOURN STATUS CONFERENCE

      Samy Hamzeh, by counsel, respectfully moves this Court to adjourn the status

conference in this matter, currently scheduled for Nov. 6, 2018, to November 16 or 19.

There are two reasons for this request. First, both of Hamzeh’s primary lawyers will be

preparing for Seventh Circuit oral argument in Jensen v. Pollard, which just recently was

scheduled for November 7. We will be preparing for argument and traveling to Chicago

on November 6, and the scheduling of Jensen also will interfere with time available for

Hamzeh before that date. Second, perhaps not unexpectedly, the transcript review is

taking longer than expected and there are continuing problems that have been identified

with the government’s transcripts. An additional week and a half to review transcripts

and communicate with the government won’t be enough to resolve the issues, but will

put the defense in a better position to report back to the Court. The government does not

oppose this adjournment request and has indicated that either of the proposed dates

would work.


                                                                   Federal Defender Services
                                                                           of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/29/18 Page 1 of 2 Document 188
      Accordingly, Hamzeh asks the Court to reschedule the status date for November

16, 19, or some other day that is convenient for the Court.

      Dated at Milwaukee, Wisconsin this 29th day of October, 2018.

                                                Respectfully submitted,

                                                /s/     Craig W. Albee
                                                Craig W. Albee, WI Bar #
                                                FEDERAL DEFENDER SERVICES
                                                 OF WISCONSIN, INC.
                                                517 E. Wisconsin Ave - Rm 182
                                                Milwaukee, WI 53202
                                                Tel. (414) 221-9900
                                                E-mail: craig_albee@fd.org

                                                Counsel for Defendant, Samy M. Hamzeh




                                            2
                                                                    Federal Defender Services
                                                                            of Wisconsin, Inc.

      Case 2:16-cr-00021-PP-WED Filed 10/29/18 Page 2 of 2 Document 188
